792 So.2d 735 (2001)
Sandra NICHOLSON
v.
TRANSIT MANAGEMENT OF SOUTHEAST LOUISIANA, d/b/a R.T.A.
No. 2001-C-0721.
Supreme Court of Louisiana.
May 11, 2001.
Denied. Result correct.
KIMBALL, J., concurs. While the burden-shifting framework adopted by the court of appeal to analyze retaliatory discharge claims is not entirely accurate as it modifies the defendant's burden to one of proof, rather than one of production, once the plaintiff establishes her prima facie case, and lessens the requirement that the plaintiff at all times retain the burden of proving her case by a preponderance of the evidence, Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 251-53, 101 S.Ct. 1089, 1092-95, 67 L.Ed.2d 207 (1981), the court of appeal's result is correct.